TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 21, 2022



                                     NO. 03-20-00078-CR


                             Jose Rodriguez-Navarette, Appellant

                                                v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 167TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgments of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgments of conviction. However, there was error in the judgments that requires

correction. Therefore, the Court modifies the trial court’s judgments to reflect that the sentences

shall run concurrently, in accordance with the pronouncement of the trial court. The Court

affirms the trial court’s judgments of conviction as modified. Because appellant is indigent and

unable to pay costs, no adjudication of costs is made.